Citation Nr: 0904538	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, claimed as due to herbicide (Agent Orange) exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that rating decision, the RO denied 
service connection for diabetes mellitus, Type II, and also 
denied service connection for PTSD.  The Veteran testified 
before a Decision Review Officer (DRO) at a hearing held at 
the RO in April 2006.  

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision that 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  
VA appealed the Court's decision in Haas to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The stay was lifted in January 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for diabetes 
mellitus, Type II, claimed as due to herbicide exposure.  
Diabetes mellitus, Type II, is a disease for which service 
connection may be granted on a presumptive basis if a veteran 
was exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).  
A veteran who, during active service served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.  

The Veteran contends that he was exposed to herbicides while 
he was stationed aboard the USS DENVER (LPD-9) off the coast 
of Vietnam in late April and early May 1975.  He specifically 
contends that he set foot on the shores of Vietnam in the 
process of operating "mike" boats during Operation Frequent 
Wind.  At the DRO hearing, the Veteran testified that he was 
a line handler on a "mike" boat and made seven trips to 
shore to pick up refugees.  He testified that the "mike" 
boats were personnel transport craft that could probably 
carry 75 or 80 people at one time.  

The Veteran is also seeking service connection for PTSD, and 
he reports his stressors include events that occurred while 
he was stationed aboard the USS DENVER.  He reports that 
during the time his ship was participating in the evacuation 
of refugees from Vietnam in late April and early May 1975, he 
saw the drowning of several young female refugees who were 
blasted with a water hose.  He also reports he saw the 
drowning of several older refugees as their small boat sank.  
He has further stated that another of his stressors is having 
seen a fellow seaman have his arm torn off with a rope while 
they were handling lines in the well deck of the USS DENVER.  
The Veteran states that all these events happened while his 
ship was off the coast of Vietnam and that the first two 
incidents occurred in April 1975 and that the third, the 
injury of his fellow seaman, occurred in May 1975.  It was 
these events that the Veteran reported to a VA psychiatrist 
at an examination in March 2003 in which the Axis I 
assessment was PTSD.  

In an attempt to obtain evidence to corroborate the 
occurrence of the Veteran's claimed stressors, the RO 
provided the United States Armed Forces Center for Research 
of Unit Records (USASCRUR) with the Veteran's service 
information and his description of his stressors, including 
the name of the fellow seaman, J.H., who the Veteran reported 
had suffered loss of his arm when it was ripped off by a rope 
as they were bringing boats into the well deck of the USS 
DENVER (LPD-9) in May 1975.  

In its October 2004 reply to the RO request for assistance, 
USASCRUR stated it had coordinated its research with the 
Naval Historical Center at the Washington Navy Yard and the 
Federal Records Center in Suitland, Maryland, in an attempt 
to locate records that may document the Veteran's stressful 
incident concerning his shipmate's arm being ripped off.  
USASCRUR said that both agencies stated they were unable to 
locate the USS DENVER's 1975 deck logs, and in addition, the 
Naval Historical Center was unable to locate a 1975 USS 
DENVER command history.  USACRUR said that as a result, it 
was resigned to submit a negative response to the RO's 
inquiry due to unavailability of records.  

In its December 2004 rating decision, the RO denied service 
connection for PTSD stating the service department was not 
able to corroborate the Veteran's claimed stressors.  The RO 
further stated that although the Veteran reported he served 
aboard the USS DENVER in April 1975, a review of his service 
personnel records reflect he was still in boot camp at that 
time and did not join that ship until the end of July 1975.  
In his notice of disagreement, the Veteran disputed the RO's 
finding that he did not board the USS DENVER until July 1975, 
and he later submitted a copy of a vaccination record showing 
he received a vaccination on May 3, 1975, while aboard the 
USS DENVER.  Further, the Veteran's service treatment records 
show he was seen at sick call on the USS DENVER on May 8, 
1975.  

At his DRO hearing in April 2006, the Veteran testified that 
he had not been able to obtain the USS DENVER's ships logs or 
records.  He said he and his representative had contacted two 
or three different agencies trying to locate those records, 
and for some reason they are "sealed down" from April 1975 
to December 1975, and that includes the ship's logs and the 
captain's logs.  The Veteran testified that he had been 
unable to get an explanation of where the records are or why 
they could not be released.  The DRO commented that the RO 
had received a negative reply from "the Center for 
Research."  Later, in the statement of the case and 
supplemental statement of the case, the DRO stated that the 
main reason for denial of service connection for PTSD is that 
there is no available documentation of the injury of a fellow 
seaman or of sinking of Vietnamese refugee boats during 
evacuation efforts in 1975.  

Although the record indicates that the Veteran received 
notice at the April 2006 hearing that VA, based on its 
request for information from USASCRUR, had been unable to 
obtain evidence that corroborates his claimed stressors (or 
that corroborates his statements concerning the use of small 
craft to ferry refugees from the Vietnam coast to the USS 
DENVER), it is the judgment of the Board that following the 
RO's unsuccessful attempt to obtain information that may have 
been included in official records from the USS DENVER and 
which are apparently unavailable, the Veteran has not 
received adequate notice that it remains his responsibility 
to provide evidence to substantiate his claims.  He should be 
advised that alternative sources of evidence pertaining to 
his claimed stressors and service aboard small craft that 
landed on the Vietnam coast may include such things as 
statements from other servicemen who can corroborate his 
statements as to his service on "mike" boats, the drowning 
of Vietnamese refugees, and/or the amputation of the arm of 
the fellow seaman, J.H.  Another potential source of 
corroborating evidence could include letters from the Veteran 
to family or friends during service in which he mentioned or 
described the events to which he now testifies.  

The Board also notes that during the pendency of this appeal, 
in March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the Veteran has not been provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, on remand he should be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
him that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Notify the Veteran that VA has been 
unable to obtain information that may 
have been included in official records 
(deck logs and command history) from 
the USS DENVER (LPD-9), and which are 
apparently unavailable, that might have 
served to corroborate his claimed PTSD 
stressors or the use of small personnel 
craft to evacuate refugees from the 
Vietnam coast in late April and early 
May 1975.  Notify him that is his 
responsibility to provide evidence to 
substantiate his claims and advise him 
of alternative sources of evidence that 
he may submit, to include, but not be 
limited to, statements from other 
servicemen who can corroborate his 
statements as to having set foot in 
Vietnam during service aboard small 
("mike") boats in the evacuation of 
refuges from the Vietnam coast in late 
April and early May 1975, as to the 
drowning of Vietnamese refugees, and/or 
the amputation of the arm of the fellow 
seaman, J.H.  Notify the Veteran that 
another potential source of 
corroborating evidence could include 
letters he wrote to family or friends 
during service in which he mentioned or 
described the events to which he now 
testifies.  

2.  Then, after any additional 
development indicated by the state of 
the record, readjudicate the claims of 
entitlement to service connection for 
diabetes mellitus, Type II, claimed due 
to herbicide (Agent Orange) exposure 
and entitlement to service connection 
for PTSD.  If the benefits sought on 
appeal remain denied, issue an 
appropriate supplemental statement of 
the case, and provide the Veteran and 
his representative an opportunity to 
respond.  


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


